Title: To James Madison from Littleton Waller Tazewell, 22 July 1802 (Abstract)
From: Tazewell, Littleton Waller
To: Madison, James


22 July 1802, Norfolk. Has received JM’s letter of 12 July [not found] enclosing a commission to act as a commissioner of bankruptcy for the district of Virginia. Declines the appointment “because the duties which it woud impose, I consider as incompatible with other avocations more important to myself.”
 

   
   RC (DNA: RG 59, LRD, 1789–1827, filed under “Tazewell”). 1 p.; in a clerk’s hand, signed by Tazewell. Docketed by Brent as received 24 July.


